DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1 – 19 are withdrawn in view of the newly discovered reference to Boyle et al. (CN 109955896 A).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle et al. (CN 109955896 A).
For claim 1, Boyle et al. discloses an electric power steering system 10 comprising:
an electric motor 60 including a motor output shaft 62;
a worm 28 [operatively coupled to the motor output shaft] (indirectly via worm screw, transfer shaft, bevel gears);
a worm gear 26 [in contact with the worm] (fig. 4, page 7, paragraph [0018]) and [operatively coupled to an auxiliary shaft 30] (page 7, paragraph [0017]);
a drive gear 22 [operatively coupled to the auxiliary shaft] (pages 6 and 7, paragraphs [0016] and [0017], indirectly via driven gear 24); and
a driven gear 24 [in contact with the drive gear] (page 11, paragraph [0024]) and [operatively coupled to an input shaft 40] (fig. 4, indirectly) and [configured to drive a manual recirculating ball steering gear 110] (indirectly, page 8, paragraph [0020], it is contemplated that other types of hydraulic power steering systems may be used (e.g., recirculating ball)).
For claim 2, Boyle et al. discloses the electric power steering system [wherein the auxiliary shaft and the input shaft are oriented perpendicular to each other] (fig. 4, page 11, paragraph [0025]).
For claim 3, Boyle et al. discloses the electric power steering system [wherein the drive gear is a first bevel gear and the driven gear is a second bevel gear] (page 5, paragraph [0015]).
For claim 9, Boyle et al. discloses an electric power steering system comprising:
an electric motor 60;
a first gear arrangement 22, 24 [driven by the electric motor] (page 6, paragraph [0016]); and
a second gear arrangement 26, 28 [driven by the first gear arrangement] (pages 6 and 7, paragraph [0017]), [the second gear arrangement operatively coupled to an input shaft 40] (fig. 4, page 7, paragraph [0017]) [to drive a manual recirculating ball steering gear] (page 8, paragraph [0020]).
For claim 11, Boyle et al. discloses the electric power steering system wherein the second gear arrangement comprises:
a drive gear 26 operatively coupled to an auxiliary shaft 30 [that is driven by the first gear arrangement] (page 6, paragraph [0016]); and
a driven gear 28 [in contact with the drive gear] (page 7, paragraph [0018]) and [operatively coupled to the input shaft] (page 8, paragraph [0019]).
For claim 12, Boyle et al. discloses the electric power steering system [wherein the auxiliary shaft and the input shaft are oriented perpendicular to each other] (fig. 4, page 11, paragraph [0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (CN 109955896 A) in view of Morishita et al. (US 4,986,381).
For claims 4 and 14, Boyle et al. does not explicitly disclose the electric power steering system wherein the auxiliary shaft and the input shaft are oriented parallel to each other.
Morishita et al. discloses an electric motor 103; an output shaft 103A of the motor; spur gears 104A – 104D; a countershaft 104E; and a connecting shaft 110; [wherein the countershaft and the connecting shaft are oriented parallel to each other] (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the parallel orientation of the auxiliary shaft and input shaft of Morishita et al. in place of the orientation of Boyle et al., wherein such orientation allows for various different gears to be used, which allows for improved reliability and improved constant velocity.
For claims 5 and 15, Boyle et al. modified as above discloses the electric power steering system [wherein the drive gear and the driven gear form a spur gear arrangement] (col. 2, lines 1 – 5 of Morishita et al.).
For claims 7 and 17, Boyle et al. disclose the electric power steering system further comprising a controller 120 [in operative communication with the electric motor] (fig. 4), but does not explicitly disclose the controller is in operative communication with a torque sensor.
Morishita discloses an electric power steering apparatus comprising a CPU 203, a torque sensor 102; and an electric motor 103; [based on the magnitude of the torque signal from the torque sensor, the CPU determines the direction in which the motor should rotate] (col. 2, lines 44 – 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the ECU and torque sensor of Morishita et al. with the electric power steering system of Boyle et al. to allow for cost-effective torque sensing, while reducing overall replacement costs. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (CN 109955896 A) in view of Morishita et al. (US 4,986,381), and further in view of Yabe et al. (US 2006/0175123 A1).
For claims 6 and 16, Boyle et al. modified as above does not explicitly disclose the electric power steering system wherein the drive gear and the driven gear are helical gears.
Yabe et al. discloses [a speed reduction gear mechanism wherein a worm wheel is used, however, a spur gear, a helical gear, bevel gear, hypoid gear, and the like are possible as a gear shape] (figs. 4 – 7 and page 5, paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the helical gears of Yabe et al. in place of the gears of Boyle et al. modified as above to allow for longevity and high-load applications, thus reducing overall maintenance costs.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (CN 109955896 A) in view of Ura (EP 2805871 A2).
For claims 8 and 18, Boyle et al. does not explicitly disclose the electric power steering system wherein an output shaft of the manual recirculating ball steering gear is operatively coupled to a Pitman arm, the Pitman arm operatively coupled to a tie rod to provide an assist torque to vehicle road wheels.
Ura discloses a power steering system 11 comprising [a steering gear box 31 converts the rotary motion of the steering shaft 16 into a right-left oscillating motion of a pitman arm 41, the oscillation of the pitman arm is transmitted to right and left steering wheels 43 via right and left tie rods 42] (page 4, col. 6, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the pitman arm and tie rod of Ura with the recirculating ball of Boyle et al. to allow for improved overall turning, thus improving overall maneuvering of the vehicle.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (CN 109955896 A) in view of Yabe et al. (US 2006/0175123 A1).
For claim 10, Boyle et al. does not explicitly disclose the electric power steering system wherein the first gear arrangement comprises:
a worm operatively coupled to the electric motor; and
a worm gear in contact with the worm and operatively coupled to an auxiliary shaft.
Yabe et al. discloses [a speed reduction gear mechanism 30 comprising a worm 32 that meshes with a worm wheel 31] (page 2, paragraph [0037]) and [the speed reduction gear mechanism wherein the worm wheel is used, however, a spur gear, a helical gear, bevel gear, hypoid gear, and the like are possible as a gear shape] (figs. 4 – 7 and page 5, paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the interchanging between a worm and worm wheel or bevel gears of Yabe et al. with the gears of Boyle et al. because such rearrangement of parts would have been an obvious matter of design choice, while maintaining the benefits of overall noise and vibration reduction as well as improved compactness. See In re Japikse, 86 USPQ 70.
For claim 13, Boyle et al. does not explicitly disclose the electric power steering system wherein the drive gear is a first bevel gear and the driven gear is a second bevel gear.
Yabe et al. discloses [a speed reduction gear mechanism 30 comprising a worm 32 that meshes with a worm wheel 31] (page 2, paragraph [0037]) and [the speed reduction gear mechanism wherein the worm wheel is used, however, a spur gear, a helical gear, bevel gear, hypoid gear, and the like are possible as a gear shape] (figs. 4 – 7 and page 5, paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the interchanging between a worm and worm wheel or bevel gears of Yabe et al. with the gears of Boyle et al. because such rearrangement of parts would have been an obvious matter of design choice, while maintaining the benefits of overall noise and vibration reduction as well as improved compactness. See In re Japikse, 86 USPQ 70.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,986,381) in view of Yabe et al. (US 2006/0175123 A1).
For claim 19, Morishita et al. discloses a method of providing an electric power assist to a steering system comprising:
[detecting a torque input with a torque sensor] (col. 2, lines 20 – 24);
[transmitting the torque input detected to a controller] (col. 2, lines 44 – 47);
[determining a required assist torque at least partially based on the torque input] (col. 2, lines 44 – 51);
[sending a command to an electric motor] (col. 2, lines 54 – 56);
[outputting torque with the motor to drive a first spur arrangement 104A, 104B] (col. 2, lines 2 – 5), [the first spur arrangement driving an auxiliary shaft 104E] (col. 2, lines 5 – 9);
[rotating the auxiliary shaft to drive a drive gear 104C] (col. 2, lines 9 – 11);
[transmitting torque to a driven gear 104D with the drive gear] (col. 2, lines 9 – 11); and
driving an input 106, but fails to disclose the spur gears 104A, 104B is a worm and worm gear arrangement.
Yabe et al. discloses [a speed reduction gear mechanism 30 comprising a worm 32 that meshes with a worm wheel 31] (page 2, paragraph [0037]) and [the speed reduction gear mechanism wherein the worm wheel is used, however, a spur gear, a helical gear, bevel gear, hypoid gear, and the like are possible as a gear shape] (figs. 4 – 7 and page 5, paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the worm and worm wheel of Yabe et al. in place of the spur gears 104A, 104B of Morishita et al. to allow for overall noise and vibration reduction as well as improved compactness, thus reducing overall maintenance costs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611